DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 7/13/2022, amended claims 5-7 and cancelled claim 14 are acknowledged. Claims 2-13 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines et al. (US Patent No. 8,323,166 B2) (previously cited), further in view of Sakhrani et al. (US Patent No. 8,124,207 B2) (previously cited).

Regarding claim 2, Haines et al. discloses a syringe comprising a barrel and a plunger, the barrel having an interior surface coated at least in part with a lubricity coating made by forming a coating on the interior surface by plasma enhanced chemical vapor deposition (PECVD) (see col. 4, lines 51-53) under conditions effective to form a lubricity coating on the interior surface comprising a crosslinked monocyclic siloxane chemical structure and having a plunger initiation force Fi of 4.8 to 11 N (see Figure 3 and col. 7, line 62-col. 8, line 36 and col. 11, lines 15-27).
Haines et al. is silent with respect to gases present during the PECVD process and therefore does not specifically teach providing a gas comprising a monocyclic siloxane, O2, and a noble gas, in the vicinity of the interior surface and generating a plasma in the gas. However, Sakhrani et al. teaches a lubricity coating made by providing a gas comprising a monocyclic siloxane, O2, and a noble gas, in the vicinity of the interior surface and generating a plasma in the gas (see col. 6, lines 7-19 and col. 8, lines 1-8), thus forming a coating on the interior surface by plasma enhanced chemical vapor deposition (PECVD) under conditions effective to form a lubricity coating on the interior surface comprising a crosslinked monocyclic siloxane chemical structure (see col. 6, line 26-col. 7, line 4) and having a plunger initiation force Fi of 4.8 to 11 N (see Figures 5-7 and col. 6, lines 7-19 and col. 12, line 25-col. 13, line 3).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the syringe/lubricity coating of Haines et al. to be made using a gas comprising a monocyclic siloxane, O2, and a noble gas, as taught by Sakhrani et al., so as to create active sites on the surface that facilitate reduced migration of the lubricant, thereby resisting migration of the lubricant from between the surface in contact with one another and reducing break-out force and sliding frictional force (see Sakhrani et al.: col. 6, lines 13-19).
Regarding claim 3, Haines et al. teaches the plunger initiation force Fi is from 5.1 to 11 N (see Figure 3). Sakhrani et al. teaches the plunger initiation force Fi is from 5.1 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).  
Regarding claim 4, Haines et al. teaches the plunger initiation force Fi is from 5.4 to 11 N (see Figure 3). Sakhrani et al. teaches the plunger initiation force Fi is from 5.4 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).  
Regarding claim 5, Haines et al. teaches a plunger maintenance force Fm is from 3.5 to 11 N (see Figure 3). Sakhrani et al. teaches a plunger maintenance force Fm is from 3.5 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).  
Regarding claim 6, Haines et al. teaches a plunger maintenance force Fm is from 4.3 to 11 N (see Figure 3). Sakhrani et al. teaches a plunger maintenance force Fm is from 4.3 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).  
Regarding claim 7, Haines et al. teaches a plunger maintenance force Fm is from 4.4 to 11 N (see Figure 3). Sakhrani et al. teaches a plunger maintenance force Fm is from 4.4 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).  
Regarding claim 8, Haines et al. teaches a medicament in contact with the lubricity coating (see col. 6, lines 63-66). Sakhrani et al. teaches a medicament in contact with the lubricity coating (see col. 8, lines 59-67).
Regarding claim 9, Haines et al. teaches the lubricity coating has an atomic ratio SiwOxCy or SiwNxCy wherein w is 1, x is from about 0.5 to about 2.4, and y is from about 0.6 to about 3 (see col. 7, line 62-col. 8, line 36). Sakhrani et al. teaches the lubricity coating has an atomic ratio SiwOxCy or SiwNxCy wherein w is 1, x is from about 0.5 to about 2.4, and y is from about 0.6 to about 3 (see col. 6, line 26-col. 7, line 4).
Regarding claim 10, Haines et al. teaches the lubricity coating has an average thickness of from 10 to 1000 nm (see col. 9, lines 39-49).
Regarding claim 11, Haines et al. teaches the syringe barrel is COC (see col. 4, line 37-col. 5, line 11 and col. 10, lines 36-43). Sakhrani et al. teaches the gas in step (a) comprises octamethylcyclotetrasiloxane, O2 and Ar, and wherein the plasma is generated by applying a power density from 6 W/ml to 0.1 W/ml in relation to the volume of the syringe lumen (see col. 8, lines 1-20).
Regarding claim 12, Haines et al. teaches a medicament (see col. 6, lines 63-66). Sakhrani et al. teaches a medicament (see col. 8, lines 59-67).  
Regarding claim 14, Haines et al. teaches the plunger initiation force Fi is from 4.8 to 11 N and the plunger maintenance force Fm is from 3.5 to 11 N (see Figure 3). Sakhrani et al. teaches the plunger initiation force Fi is from 4.8 to 11 N and the plunger maintenance force Fm is from 3.5 to 11 N (see Figures 5-7 and col. 12, line 25-col. 13, line 3).

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines et al. and Sakhrani et al., further in view of Liu et al. (US Patent No. 7,943,242 B2) (previously cited).

Regarding claim 13, neither Haines et al. nor Sakhrani et al. specifically teach the monocyclic siloxane comprises octamethylcyclotetrasiloxane (OMCTS). However, Liu et al. teaches the monocyclic siloxane comprises octamethylcyclotetrasiloxane (OMCTS) (see col. 8, line 64-col. 9, line 5 and col. 9, line 66-col. 10, line 21). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lubricity coating of Haines et al. and Sakhrani et al. to include a monocyclic siloxane comprising octamethylcyclotetrasiloxane (OMCTS), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Haines does not teach or suggest the lubricious layer being deposited by PECVD, instead arguing that Haines only describes other layers of the multifunctional coating being deposited by PECVD. The Examiner respectfully disagrees and notes that Applicant appears to be relying on an overly narrow and selective interpretation of what Haines teaches. Haines specifically describes preferred methods for depositing the coatings, including at least the lubricious coating, the coating that minimizes protein loss, and the barrier layer coating, include “spray coating, dip coating, chemical vapor deposition, plasma assisted chemical vapor deposition, sputtering, ion plating, and evaporation” and “[e]ach coating may be applied by the same method or by different methods” (see col. 4, lines 51-55). Thus, Haines clearly describes a lubricious coating that can be deposited using plasma assisted chemical vapor deposition.
Further, Applicant argues the silicone oils described by Haines are very different coatings than that recited in claim 2 as the lubricious layer. However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Haines incorporates by reference multiple patents and non-patent literature references to describe various types of known lubricants, at least some of which comprise monocylic siloxanes as required by Applicant’s claim language. See, e.g., Silicon Compounds: Silanes & Silicones (col. 8, lines 30-36).
In response to Applicant's argument that Sakhrani is limited to application methods that exclude PECVD, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Haines already teaches the claimed PECVD, and Sakhrani specifically notes “[t]he method used to apply the lubricant is not essential to the performance of the invention” (see col. 6, lines 24-25). Sakhrani cures the deficiencies of Haines in that it specifically teaches the gases present during the coating process including a monocyclic siloxane (see col. 6, lines 26-65, O2, and a noble gas (see col. 8, lines 1-8), in the vicinity of the interior surface and generating a plasma in the gas (see col. 6, lines 7-19 and col. 8, lines 1-8). 
Similarly, in response to Applicant's argument that Liu does not teach a coating formed by PECVD, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Haines already teaches the claimed coating formed by PECVD. Thus, Applicant’s argument that the combination of Haines, Sakhrani, and Liu would have at best taught a person of ordinary skill in the art to apply a lubricity coating in a different manner than as claimed is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791